     Case 2:19-cv-02093-MAA Document 23 Filed 06/10/20 Page 1 of 1 Page ID #:727



 1   ANDREW T. KOENIG, State Bar No. 158431
 2   Attorney at Law
     93 S. Chestnut Street, Suite 208
 3   Ventura, California 93001
 4   Telephone: (805) 653-7937
     Facsimile: (805) 653-7225
 5
     E-Mail: andrewtkoenig@hotmail.com
 6   Attorney for Plaintiff William Salazar
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
10
11
12
     WILLIAM SALAZAR,                       )     CASE NO. CV 19-02093-MAA
                                            )
13         Plaintiff,                       )     ORDER
14                                          )     AWARDING ATTORNEY’S
               v.                           )     FEES AND COSTS PURSUANT
15                                          )     TO THE EQUAL ACCESS TO
16                                          )     JUSTICE ACT, 28 U.S.C.
     ANDREW M. SAUL,                        )     § 2412(d)
17
     COMMISSIONER OF SOCIAL                 )
18   SECURITY,                              )
19                                          )
           Defendant.                       )
20
21       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
22
     IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
23
24
     Justice Act in the amount of FIVE-THOUSAND EIGHT-HUNDRED DOLLARS

25   and NO CENTS ($5,800.00), as authorized by 28 U.S.C. § 2412(d), pursuant to 28
26
     U.S.C. § 1920, subject to the terms of the Stipulation.
27
28   Dated: 06/10/20           __________________________________________
                                    UNITED STATES MAGISTRATE JUDGE


                                                -1-
